UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 or 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 or 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-7092 RELIABILITY INCORPORATED (Name of registrant in its charter) TEXAS 75-0868913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 410 Park Avenue - 15th Floor, New York, NY (Address of principal executive offices) (Zip Code) (212) 231-8359 (Issuer’s telephone number, including area code) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past ninety days.Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):YesxNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date 13,513,333 shares of Common Stock, no par value, as of May 2, 2013. RELIABILITY INCORPORATED Quarterly Report on Form10-Q For the Three Months Ended March 31, 2013 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of March 31, 2013 and December 31, 2012 (Unaudited) 3 Statements of Operations for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 4 Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 5 Notes to Unaudited Financial Statements 6-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9-10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION 11 Signatures 13 Exhibits 2 Item1.Financial Statements RELIABILITY INCORPORATED UNAUDITED BALANCE SHEETS March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ $ Loans from officers Total current liabilities Stockholders’ equity (deficit): Preferred stock, without par value; 1,000,000 shares authorized, none issued and outstanding - - Common stock, without par value; 300,000,000 shares authorized; 13,867,633 shares issued Accumulated deficit ) ) Less treasury stock at cost, 354,300 shares ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these statements. 3 RELIABILITY INCORPORATED UNAUDITED STATEMENTS OF OPERATIONS Three months ended March 31, Operating expenses: General and administrative $ $ Total cost and expenses Operating loss ) ) Net Loss $ ) $ ) Basic and diluted loss per share $ Nil $ Nil Weighted average shares: Basic Diluted The accompanying notes are an integral part of these statements. 4 RELIABILITY INCORPORATED UNAUDITED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accounts payable and accrued liabilities (8,106 ) (6,683 ) Net cash used by operating activities (12,433 ) (10,965 ) Cash flows from financing activities: Loans from officers - Issuance of stock for cash - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ $ Supplemental disclosure of cash flow information: - Cash paid during the period for: Interest $
